Citation Nr: 1718645	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss. 

3.  Entitlement to an initial compensable rating for residuals of mastoiditis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served in active duty in the U.S. Army from December 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Nashville, Tennessee.

The issues of entitlement to service connection for right ear hearing loss and entitlement to an increased rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, while the Veteran had diagnoses of mastoiditis and cholesteatoma, he was not shown to experience either suppuration or polyps of the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of mastoiditis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155 (West 2014 & Supp. 2015).  38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 6200 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

In a September 2011 rating decision, the Veteran was service connected for mastoiditis.  He was assigned a 0 percent evaluation, and has since disagreed with the assigned evaluation.  

The Veteran currently receives a 0 percent rating for mastoiditis under 38 C.F.R. § 4.87, Diagnostic Code 6200 (2016).  The next and highest schedular rating allowable for this disability is 10 percent.  Per DC 6200, a 10 percent rating would require chronic suppurative otitis media, mastoiditis, or cholesteatoma, with either suppuration or the presence of aural polyps.  Id.      

In this case, an initial compensable rating is not warranted.  While the Veteran had a diagnosis of mastoiditis in service and residuals of the operation throughout the period, there was little to no evidence of suppuration and no evidence of aural polyps.  

In October 1966, while in service, the Veteran was admitted and diagnosed with cholesteatomatous mastoiditis stemming from a left tympanic membrane perforation sustained when a howitzer exploded near the Veteran's head.  A November 1966 follow-up note describes the Veteran as tolerating the resulting procedure well.  Unfortunately, later records show that the procedure failed to repair the ruptured membrane.  However, private exam records from May 2002 and February 2007 show that while the Veteran still suffered from effects of a tympanic membrane perforation, there was no drainage, and neither suppuration nor aural polyps are mentioned.  An April 2009 private exam did note the Veteran's chronic otitis media, and minor draining from the left ear.  However, it does not appear that the draining was due to suppuration.  As such, a compensable rating is not warranted for the time period up to April 2009.

Finally, in the Veteran's most recent August 2011 Compensation and Pension Exam for Ear Disease, while the ruptured membrane had still not been fixed, the Veteran's mastoids were normal, no aural polyps were found, and there was no discharge.  Further, the Veteran reported no history of ear pruritus, discharge, or infection.  Upon physical examination, there was no deformity of the auricle, and the ear canal was normal.  There were no complications of ear disease.  No pain, tenderness, edema, or discharge was noted.   Thus, a compensable rating is not warranted for this time period either.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements regarding his noncompensable rating for residuals of mastoiditis. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.   See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his mastoiditis according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given that DC 6200 requires consideration of all potential complications of otitis media, only the most unusual symptoms would fall outside the schedular criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, even resolving any reasonable doubt in the Veteran's favor, a compensable rating is not warranted for residuals of mastoiditis at any time during the period on appeal.

Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§  5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The VCAA applies to the instant claim.

The VCAA requires VA to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1).  

Here, notice was provided to the Veteran in December 2011.  The content of the notice letter fully complies with the requirements of the VCAA regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to obtain medical records substantiating his claim.  As such, the content of the notice letter fully complies with the requirements of VA's duty to notify.

VA also has a duty to assist the Veteran in prosecuting his claim.  The claims file contains service treatment records, medical treatment records, statements from the Veteran, and VA examinations.  The examinations were adequate as they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

Recognition is given to the fact that the most recent VA examination for the issue on appeal is many years old.  However, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

An initial compensable rating for mastoiditis is denied.


REMAND

Additional development is required before this appeal may be adjudicated.  The Veteran asserts entitlement to service connection for right ear hearing loss, as well as an increased rating for his service connected left ear hearing loss.

The duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's latest VA examination does not comment on whether there is a medical link between his right ear sensorineural loss and his service.  While the Veteran's right ear sensorineural hearing loss manifests at 55 dB at 3000 Hz, and 65 dB at 4000 Hz, and is therefore a current disability, it was not noted in service, nor did it manifest within one year of separation.  

The Veteran mentions in a January 2012 Statement in Support of Claim that he did not realize his hearing in his right ear was impaired until it was tested in his August 2011 C&P Examination.  While this examination might otherwise afford the Veteran service connection for his right ear hearing loss, it does not offer an adequate nexus opinion.  It simply says that "hearing thresholds were within normal limits at 500Hz-4000Hz at separation from military service on 11/15/66, and at the time of an Audio C&P evaluation on 07/20/67."  

This is not an adequate rationale because it does not sufficiently explain why the Veteran's current hearing loss is not related to his service.  Specifically,  when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Given the Veteran's exposure to acoustic trauma in service, it is possible that his current right ear hearing loss is related to service.  As such, a new VA examination is necessary to determine any such link.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, the Veteran's increased rating claim for left ear hearing loss is inextricably intertwined with the service connection claim on appeal, as the rating for the Veteran's service connected left ear hearing loss is dependent, in part, on the Veteran's service connected right ear hearing loss rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because the Veteran is now entitled to service connection for his right ear hearing loss, his hearing loss increased rating claim cannot be decided until the RO issues a rating for his right ear hearing loss.  Therefore, the Board will remand the issue of entitlement to an initial compensable rating for left ear hearing loss at this time.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Louisville, Kentucky, since December 2016, and any facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.
 
2.  Schedule the Veteran for an addendum examination to determine the nature, extent, onset and etiology of the Veteran's right ear hearing loss.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right ear hearing loss had its onset in, or is otherwise etiologically related to, his active service.

The examiner must also consider the Veteran's lay statements regarding his right ear hearing loss. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or is because he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 
  
3.  Once the above development has been conducted, readjudicate all issues remaining on appeal, including entitlement to an initial compensable rating for left ear hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


